Citation Nr: 1454486	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  09-32 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse

	
ATTORNEY FOR THE BOARD

K. Quander Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1969 to April 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The Veteran testified at a March 2013 hearing by the undersigned Veterans Law Judge held by videoconference from the RO.  A transcript of the hearing has been associated with the claims file.  

In May 2013, the Board remanded the claim for additional development.  It now returns for further appellate review.  

An October 2014 rating decision granted service connection for left ear hearing loss effective July 1, 2008, thus this issue is no longer on appeal.


FINDINGS OF FACT

The Veteran experienced noise exposure during service; current audiometry testing shows a right ear hearing loss disability for VA purposes; and the evidentiary record makes it equally likely that the hearing loss is a result of the in-service noise exposure. 


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his right ear sensorineural hearing loss is caused by in-service noise exposure and thus service connection is warranted.  

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection on a direct basis requires evidence demonstrating: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the claimed in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).   Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007) (upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA purposes).  The threshold for normal hearing is from 0 to 20 dB; higher threshold levels indicate some degree of hearing loss.  Hensley, 5 Vet. App. at 157.

Here, the Veteran has right ear hearing loss for VA compensation purposes.  See September 2013 VA Examination at 3.  The second element required for direct service connection has also been satisfied as VA has already acknowledged that the Veteran was exposed to in-service acoustic trauma.  

Thus, this appeal turns on whether there is a nexus between the Veteran's right ear hearing loss and service.  The Veteran competently and credibly testified at his Board hearing that he experienced right ear hearing loss due to the conceded in-service acoustic trauma.  The Veteran also recalls having hearing problems after his discharge and denies any post-service occupational or recreational loud noise exposure.  Accordingly, a nexus to service is established.  To the extent a VA examiner in September 2013 reached an unfavorable opinion, the Board can find no compelling reason to afford that examiner's opinion any greater degree of evidentiary value than the Veteran's own testimony.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

In light of the foregoing, the evidentiary record is at least in a state of relative equipoise on all material elements of the claim.  Accordingly, service connection for right ear hearing loss is warranted, and the claim is granted.  

In this decision, the Board grants all benefits sought on appeal.  Accordingly, no discussion of VA's duty to notify and assist is necessary.


ORDER

Service connection for right ear hearing loss is granted.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


